Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
The declaration under 37 CFR 1.132 filed 9/21/2021 is insufficient to overcome the rejection of claims 11-5, 8, 12, 13, 19, 21-26 based upon Daniels and Burell and Loveland and Reynolds as set forth in the last Office action because:  as it appears that the declaration is contradicting to the original disclosure.
	Inventor Mr. Pitman stated that “a non-circular shaped target” is not merely a design choice and by extensive testing he discovered that such shape are much more effective to allow a rotational resting (sections 7 and 8).
	Such assertions are not-persuasive, as applicant has not provide and tangible evidence to show the comparison of the “rotational resting” between a circular shaped target comparing to “a non-circular shaped target. 
	 In addition, and more specifically, it seems as such assertion are contradicting to the original disclosure, where applicant clearly indicated that the shape of the target is not such that changed the operation, nature of any of his target devices.
	For example, page 6:24-26 it states ”Note that this target is illustratively shown as concentric circles, however25 any shape can be utilized, including custom shapes, and the circular shape shown is not meant to be limiting to the scope of the embodiments herein.”
	Another example in page 11:24-26 “Though target 200 is illustratively shown as a circle (with extending "legs" down 25 to the axis bar 230), any shape can be utilized in accordance with the principles detailed above.”
Furthermore, while certain shapes have been shown and described, any suitable shape may be used, such as squares, rectangles, diamonds, triangles, animals, and others with similarly functional utility (e.g.,  spinning, knock-down, etc.). (13:1-4)
	Thus, contradicting to such assertions, a skilled artisan, according to applicant’s original disclosure would have appreciated that the shape of the target, is nothing more than an obvious user’s choice that would have not changed the nature of the target.  
	In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 12 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels US 0,687,873 (“Daniels”) in view of Reinertsen US 6,155,571 (“Reinertsen”)
	As per claim 1, Daniels discloses a target with visually distinctive motion-based accuracy feedback (target 5 with sections rings 9-11)(Figs. 1-3; 7-71), comprising: a plurality of rotating target portions (9-11), each of the plurality of portions configured with an original position (Fig. 1; page 1, 24+) and to be rotationally indicative of being hit by a projectile by rotation about an axis (Fig. 2 and 35-62); 
	an innermost portion of the plurality of portions (Figs. 1 and 2); 
	one or more nested outer portions of the plurality of portions extending outwardly from the innermost portion (the target formed by an inner disk 11 and tow outer rings 9 and 10)(Fig. 1; 23+); and 
	a shaft traversing a plurality of apertures that are established internally and laterally through each of the plurality of portions (shaft 8 passes via perforations 7 of each targets 9-11 and held via washers 12)(Fig. 1; 23-54), the axis being oriented along the shaft (Figs. 1 and 2; 35-55), wherein, when a given portion of the plurality of portions is hit by a projectile causing rotation of the given portion, portions inward and outward of the given portion are unmoved (note Fig. 2 in conjunction to 35-63). With respect to “none movement/unmoved” of a target given portion upon a hit, as explain by applicant (page 8 of his remarks) such is the position/rotation of a specific target portion while it has been hit to rotate upon the transvers shaft, independently from the other “non-hit” target portions.  Accordingly, Daniels’ independent targets upon shaft 8, while one been hit, the plurality of portions are configure “to not move any other portion”.
	Daniels is not specific regarding wherein an additional material is disposed on a bottom half and not a top half of each of the plurality of portions such that the bottom half of each of the plurality of portions is at least partially thicker than the top half of each of the plurality of portions, creating a weight differential between a lighter top half and a heavier bottom half of each of the plurality of portions, and wherein, upon rotation of a particular portion of the plurality of portions, the heavier bottom half of the particular portion causes the particular portion to rotationally reset to the original position.
	However, in the same field of targets devices, Reinertsen discloses wherein an additional material is disposed on a bottom half and not a top half of each of the plurality of portions such that the bottom half of each of the plurality of portions is at least partially thicker than the top half of each of the plurality of portions, creating a weight differential between a lighter top half and a heavier bottom half of each of the plurality of portions, and wherein, upon rotation of a particular portion of the plurality of portions, the heavier bottom half of the particular portion causes the particular portion to rotationally reset to the original position (target 12 with first half 12a and second half 12b; and cover material/sleeve 16; Figs. 1-3 and  2:54-3:49; the sleeve 16 position upon the bottom portion of the target half (initial position with second half 12b; Fig. 4); upon a hit by a projectile (e.g. ball 50) the plurality of targets are rotate upon shaft 14 and coming to a stop/original position as the bottom portion of the target half and the sleeve is thicker that the upper portion (as shown in Fig. 7 the target come to rest as the bottom portion of the target half 12a and sleeve 16  is thicker than the top half 12b (note also Figs. 4-7 in conjunction to 4:4-37 as the operation of the rotating target assembly) .  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Daniels’ targets wherein an additional material is disposed on a bottom half and not a top half of each of the plurality of portions such that the bottom half of each of the plurality of portions is at least partially thicker than the top half of each of the plurality of portions, creating a weight differential between a lighter top half and a heavier bottom half of each of the plurality of portions, and wherein, upon rotation of a particular portion of the plurality of portions, the heavier bottom half of the particular portion causes the particular portion to rotationally reset to the original position as taught by Reinertsen for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results of forming a rotational target assembly that are configure to rotate to their initial position after been hit.  Such modification would have enhanced the target of Daniels to return each hit target to its initial position faster and ready to be hit again as a visual accuracy feedback means.  
	Within the modify targets of Daniels each target would have included such thicker bottom as taught by Reinertsen to return the targets to their initial positions after a hit.     
	As per claim 2, Daniels discloses wherein each of the plurality of portions is circular in shape (Fig. 1; 35+).  
	As per claim 3, with respect to wherein each of the plurality of portions is non-circular in shape, the examiner maintains his position, as set forth in the previous office action (mailed 6-18-20, page 7), that the shape of the target would have been an obvious as nothing more than an obvious user’s choice/design that does not change the nature/function of the target/s.  Also, as argued above with respect to Mr. Pitman’s declaration, as stated in the original disclosure, any shape of the target is suitable. 
	Accordingly it is clear that the shape of the targets is nothing more than a user’s choice and/or design, and would have been obvious to incorporate within the prior art. 
	In addition, note Reinertsen’s Figs. 1-3 as the target 12 and the sleeves 16 are non-circular in shape.
 	As per claim 4, with respect to wherein one or more portions of the plurality of portions are shaped differently than one or more other portions of the plurality of portions, again, as discussed above the configuration of the target/s or portion thereof, is nothing more than a user’s preference design choice.  In addition, note Reinertsen’s Figs. 1-3 as the target 12 and the sleeves 16 with one or more portions that are shaped differently.
	As per claim 5, with respect to wherein the plurality of portions comprise a material selected from a group consisting of: metal; steel; polymer; and plastic, note Reinertsen’s 2:54-60 regarding the use of polymer material.
	Also, as previously noted that it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Daniels’s target portions material/s as claimed for the reason that a skilled artisan would have been motivated in selecting known material based on their suitability as strong and durable enough material that A) can sustain a large impact from a struck projectile and alike; and B) suitable to sustain the elements while using in an outdoor.
	As per claim 8, Daniels discloses wherein the axis is horizontal (Figs. 1 and 2; 23-55).  Also, Burrell discloses a horizontal axis of axle 22 (Fig. 1; 2:39-45 and 2:53-58).
	As per claim 12, although the combination Daniels- Reinertsen (although Reinertsen suggests to use other indicia may be included; 5:1+) is not specific regarding wherein each portion has one or more visually differentiating features from a front side and a back side of the respective portion selected from a group consisting of: a different color from the front side to the back side; and a reflective material on the back side, the use of colors to indicated different locations (which is deign to indicate different areas hit, while a bullet struck a target) is well known in the art, and thus would have been obvious to include within the modified Daniels as an obvious use of a known technique to improve a similar device in the same way as visual/colorful indication of a hit.
	Furthermore, such colors upon the target portions is nothing more than a printed matter thereupon, and for that matter it is noted that Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336,1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  See also In re Gulack, 703 F.2d 1381,1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.").
	As per claim 26, since the claim’s limitations are very similar to claims 1 and 3, the examiner states that claim 26 is rejected over Daniels and Reinertsen for the same reasons discussed above with respect to claims 1 and 3. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
Claims 13, 19 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loveland et al US 2008/0185786 in view of Cook US 1,459,615 (“Cook”) and  Reynolds US 2,039,552 (“Reynolds”).
	As per claim 13, Loveland discloses a target with visually distinctive motion-based accuracy feedback (target 50 with multiple target system 100)(Figs. 1-8; pars. [0008]-[0010] and [0022]-[0028]), comprising: 
	a plurality of rotating target portions, each of the plurality of portions configured with an original position and to be rotationally indicative of being hit by a projectile by knock-down rotation about a distal axis (system target 50 comprises a plurality of nested targets having a silhouette plate 52 and a knock down targets, such a first chest plate 54a and a second chest plate 54b, which are positioned on the same distal axis)(Fig. 1 in conjunction to Figs. 2-4; pars. [0022]-[0024]); 
	an innermost portion of the plurality of portions (Figs. 2-4); one or more nested outer portions of the plurality of portions extending outwardly from the innermost portion (Figs. 1-4; pars. [0022]-[0024]); and a shaft traversing a plurality of apertures that are established internally and laterally through a respective distal portion of each of the plurality of portions, the distal axis being oriented along the shaft, such that knock-down rotation of the given portion causes knock-down rotation of each portion outward of the given portion, without causing knock-down rotation of any portion inward of the given portion (chest plates 54a and 54b are connected to the target system via axle/shaft-apertures; e.g. Figs. 3, 4 and 8; in such manner that the upon a first hit, only the first chest plate 54b would be knock done without causing chest plate 54a to be rotate (Fig. 3); and the second hit would have caused the rotation of the second chest plate 54b (Fig. 4); see also pars. [0022]-[0024] regarding the structure and function of the target system; note also par. [0028] and Fig. 8 for the structure of the system as well as function of the target system, while in use, i.e. upon a hit from a bullet).
	Loveland is not specific regarding wherein the plurality of portions are disposed in a single plane when the plurality of portions are in the original position.
	Loveland is not specific regarding comprises an extension bar extending parallel to the distal axis, and wherein the extension bar of a given portion of the plurality of portions extends across a front surface of at least one portion outward of the given portion, such that knock-down rotation of the given portion causes knock-down rotation of each portion outward of the given portion, without causing knock-down rotation of any portion inward of the given portion.
	With respect to wherein the plurality of portions are disposed in a single plane when the plurality of portions are in the original position, Cook discloses a target with a plurality of portions (such of any of targets with inner frame e.g. 16 (Fig. 2); (32)(Fig. 4) or 21 (Fig. 3); or outer frame 13 (Fig. 2) ;  27 (Fig. 4) or 20 Fig. 3; wherein the inner frame and the outer frame of each target is disposed on a single plane. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Loveland’s wherein the plurality of portions are disposed in a single plane when the plurality of portions are in the original position as taught by Cook for the reason that a skilled artisan would have been motivated by Cook’s suggestions to form a target device to be configure for projectile to be thrown thereto as great skill is require as well as entertaining and durable target type is formed (1:14-29).
	With respect to the shape/extension bar, as discussed above, wherein it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	Accordingly, a skilled artisan would have determined that and shape, configuration of the target portions would have been nothing more than an obvious user’s design/preference choice without changing the nature of the target portions. 
	As stated above even applicant is aware to the fact that the configuration of his target can be any shape which is not limited to any design or user’s choice, as stated by applicant’s pages 14:1-4” Furthermore, while certain shapes have been shown and described, any suitable shape may be used, such as squares, rectangles, diamonds, triangles, animals, and others with similarly functional utility”.  Furthermore, on Figs. 3A-3D (also page 14, lines 14+) applicant clearly shows different designs that clearly not including “extension bars”.
	It is clear that this “extension bar” is not use for a specific function, and merely is nothing other than a part of the overall configuration of the target, and as discussed above such configuration to Loveland would have been nothing more than a design/ user’s preference without alter the function of the target device.  
	However, if there is any doubt regarding such interpretations, the examiner notes that Reynolds discloses and suggested such limitations.
	Reynolds discloses a target device including a plurality of targets 191-199 (Figs. 1-3); the targets including supporting arms (such arms 20)(Figs. 1 and 2); the structure of the target allows to the target behinds the hit target to be knock-down, while the front targets (relative to the hit target) to remain operational (Fig. 2 in conjunction to page 2:49+, regarding the operation of the device.  Thus, Reynolds discloses comprises an extension bar extending parallel to the distal axis (construed as any of the supporting arms, or any portion connecting each target 191-199 to its respective supporting arm, whereas knock-down of a given target causes the successive knock down of the following target; Reynolds give an examples with regard to target members 192, 194 and 191), and wherein the extension bar (again any support arms and connection between any target to the supporting arms thereof) of a given portion of the plurality of portions extends across a front surface of at least one portion outward of the given portion, such that knock-down rotation of the given portion causes knock-down rotation of each portion outward of the given portion, without causing knock-down rotation of any portion inward of the given portion (Fig. 2 in conjunction to 2:49-74).	
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Loveland’s device to comprises an extension bar extending parallel to the distal axis, and wherein the extension bar of a given portion of the plurality of portions extends across a front surface of at least one portion outward of the given portion, such that knock-down rotation of the given portion causes knock-down rotation of each portion outward of the given portion, without causing knock-down rotation of any portion inward of the given portion as taught by Reynolds for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming a knock down target device that indicated a visual hit via knockdown of the hit target.  
	Furthermore, such visual aid including plurality of knockdown targets enhance the excitement of a shooter to “knockdown” several targets via a single shot.   
	As per claim 19, with respect to wherein the plurality of apertures are established through a technique selected from: drilling the plurality of apertures; bending material around the plurality of apertures; and installing an additional bracket around the plurality of apertures, note Loveland’s Figs. 2-4 and 8 in conjunction to pars. [0022]-[0024] and [0028] regarding the structure of placing chest targets 54a and 54b within axle/shaft and within aperture, bracket/s, and etc.
	Furthermore, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Thus, the final product of the chest targets 54a-54b are connected to the target system (via, within silhouette target/plate 52) within Loveland are the same product  regardless to the process of connecting the chest target thereon.	
	As per claims 21, 22, 23, with respect wherein each of the plurality of portions is circular in shape (claim 21), wherein each of the plurality of portions is non-circular in shape (claim 22), and wherein one or more portions of the plurality of portions are shaped differently than one or more other portions of the plurality of portions (claim 23), note Figs. 2-4 as well as the examiner’s markings hereinafter regarding the different shape of the chest plates 54a-54b to include different shapes.
	Note: as the claim recite “portion/s”, which is broad enough, as the examiner marked hereinafter, any part/section/segment/piece, can read on the limitations “portion”.




Examiner’s markings

    PNG
    media_image1.png
    517
    603
    media_image1.png
    Greyscale

	Once again, as stated above it is clear that the shape of the targets is nothing more than a user’s choice and/or design.  Thus, the examiner maintains his position that the shape of the target (or portions thereof) would have been nothing more than an obvious user’s choice/design that does not change the nature/function of the target/s. 
	As per claim 24, with respect to wherein the plurality of portions comprise a material selected from a group consisting of: metal; steel; polymer; and plastic, note Loveland’s pars. [0005], [0008], [0010], [0022], and [0024] regarding the use of steel as forming target suitable for shooting and alike (see par. [0005] as to well-known materials).
	In addition, as mention above , it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).      
	The use of any of the material would have been suitable for their intended use as explicitly suggested by Loveland “[0005] A variety of different types of targets are currently available for shooting drills, various targets have been developed based on specific requirements or training practices of specific drills. These targets can range from paper targets, to static targets, such as steel or paper, to moving steel, paper targets, or the like, and are generally arranged at a distant end of a shooting range. Each of the targets can generally be moved around and configured within the range depending on, for example, a particular training drill for a shooter.”
	As per claim 25, Loveland discloses wherein the axis is horizontal (figs. 2-4 and 8; pars. [0022]-[0024] and [0028]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8, 12-13, 19, and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	More specifically, with respect to claim 1, applicant’s arguments with regard wherein an additional material is disposed on a bottom half and not a top half of each of the plurality of portions such that the bottom half of each of the plurality of portions is at least partially thicker than the top half of each of the plurality of portions, creating a weight differential between a lighter top half and a heavier bottom half of each of the plurality of portions, and wherein, upon rotation of a particular portion of the plurality of portions, the heavier bottom half of the particular portion causes the particular portion to rotationally reset to the original position, such limitations are taught by the newly cited reference to  Reinertsen as set forth above.
	In addition, with respect to applicant’s arguments, regarding wherein the plurality of portions are disposed in a single plane when the plurality of portions are in the original position (e.g. independent claim 13), such limitations are taught by the newly cited reference to  Cook as set forth above.
	Lastly, with respect to new claim 26, applicant asserted that, as the declaration of inventor Mr. Pittman, the “non-circular shape” is more than merely a design choice.
	The examiner respectfully disagrees, and as argued above with respect to the declaration, it seems as such assertion are contradicting to the original disclosure, where applicant clearly indicated that the shape of the target is not such that changed the operation, nature of any of his target devices.  Again attention to at least page 6:24-26, page 11:24-26 and page 13:1-4, of the original disclosure, wherein the shape of the target is not limited and any shape is suitable as a target device.  
	Accordingly, one of ordinary skill in the art would have concluded that the shape of the target is nothing more than an obvious user’s choice that is not limited and would have not changed the nature of the target device.
	Lastly, note Reinertsen’s Figs. 1-3 as the target 12 and the sleeves 16 are non-circular in shape.  Thus, the combination Daniels-Reinertsen teaches a non-circular shaped target.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                    11/16/2021  

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711